UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 1 [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2014 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto 000-54521 Commission File Number American Graphite Technologies Inc. (Exact name of registrant as specified in its charter) Nevada 27-2841739 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3651 Lindell Rd., Ste D#422, Las Vegas, NV (Address of principal executive offices) (Zip Code) (702) 473-8227 (Registrant’stelephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X ]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [ X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 96,083,348 common shares outstanding as of November 12, 2014 (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) 2 Explanatory Note This Amendment No.1 on Form 10-Q/A (this “Amendment”) of American Graphite Technologies Inc. for thethree month period ended September 30, 2014is solely to furnish Exhibit 101 to theForm 10-Kin accordance with Rule 405 of Regulation S–T. This Amendment No.1 to the Form10-Qspeaks as of the filing date of the Form10-Q (the "Filing date"), does not reflect events that may have occurred subsequent to the filing date, and does not modify or update in any way disclosures made in the Form10-Q as filed on November 19, 2014. AMERICAN GRAPHITE TECHNOLOGIES INC Table of Contents Page PART I – Financial Information Item 1. Financial Statements 4 Item 2.
